UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1160


BRIAN DAVID HILL,

                    Plaintiff - Appellant,

             v.

EXECUTIVE OFFICE FOR UNITED STATES ATTORNEYS, EOUSA;
UNITED STATES DEPARTMENT OF JUSTICE, U.S. DOJ,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Danville. Jackson L. Kiser, Senior District Judge. (4:17-cv-00027-JLK-RSB)


Submitted: June 26, 2018                                          Decided: July 24, 2018


Before FLOYD and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian David Hill, Appellant Pro Se. Cheryl Thornton Sloan, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brian David Hill appeals the district court’s order granting summary judgment to

Defendants in Hill’s action seeking relief under the Freedom of Information Act,

5 U.S.C. § 552 (2012). We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Hill v. Exec. Office for

U.S. Attorneys, No. 4:17-cv-00027-JLK-RSB (W.D. Va. Feb. 6, 2018). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                             2